NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-5110



                             JAMES BRADLEY SPAAN,

                                                             Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                             Defendant-Appellee.

                          __________________________

                          DECIDED: December 6, 2006
                          __________________________


Before NEWMAN, Circuit Judge, CLEVENGER, Senior Circuit Judge, and DYK, Circuit
Judge.

PER CURIAM.

      James Bradley Spaan appeals from the Order of the United States Court of

Federal Claims dismissing his complaint for want of jurisdiction.      Spaan v. United

States, No. 06-CV-454 (June 16, 2006). We affirm.

                                           I

      Mr. Spaan’s complaint, filed June 8, 2006, is labeled as a Federal Tort Claim.

The complaint alleges a variety of wrongs committed by various federal, state and local

officials and governmental entities, as well as by named corporations and religious

groups.   Mr. Spaan alleges various crimes committed against him as a part of an

international “Conspiracy of Traitors.” He seeks monetary damages, the set aside of his
convictions in state and federal courts, voiding of the dissolution of his marriage and

entry of an order annulling the marriage on the grounds of fraud, and other declaratory

and injunctive relief.

       The Court of Federal Claims determined that the specific wrongs alleged in

Mr. Spaan’s complaint sound in tort. The jurisdiction of the Court of Federal Claims is

defined by statute and expressly excludes cases sounding in tort.             28 U.S.C.

§ 1491(a)(1) (2000). As the jurisdiction of the court is also expressly limited to claims

against the United States, the court determined that it lacked jurisdiction to adjudicate

claims against the non-U.S. government defendants.        Further, the Court of Federal

Claims explained that it lacked jurisdiction to review convictions of other state and

federal courts.

       Having carefully reviewed Mr. Spaan’s lengthy complaint, the court determined

that none of Mr. Spaan’s allegations raised matter within the court’s jurisdiction.

Consequently, the complaint was dismissed.

                                            II

       Mr. Spaan timely appealed to this court. We have jurisdiction to review the Order

dismissing his complaint, see 28 U.S.C. § 1295(a)(3) (2000), and we review de novo the

order dismissing the complaint for want of jurisdiction.     Shearin v. United States,

992 F.2d 1195 (Fed. Cir. 1993).

       We called for the complete record from the Court of Federal Claims and

inspected the 180-page complaint.      We see no error in the Order dismissing his




2006-5110                               2
complaint.   Mr. Spaan’s alleged wrongs are torts committed either by the Federal

Government or by state, local or private entitles and individuals over whom the Court of

Federal Claims lacks jurisdiction. The Order dismissing his complaint is affirmed.




2006-5110                               3